NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    ADAN PEREZ MORENO, Appellant.

                             No. 1 CA-CR 14-0247
                               FILED 3-26-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-163898-001
                    The Honorable Rosa Mroz, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender Office, Phoenix
By Paul J. Prato
Counsel for Appellant



                       MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Lawrence F. Winthrop joined.
                            STATE v. MORENO
                            Decision of the Court

G E M M I L L, Judge:

¶1            Adan Perez Moreno appeals from his convictions and
sentences for five counts of sexual misconduct with a minor, Class 6
felonies, and one count of molestation of a child, a Class 2 felony and a
dangerous crime against children. Moreno’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297, 451 P.2d 878 (1969), stating that he has searched the record
and found no arguable question of law and requesting that this court
examine the record for reversible error. Moreno was afforded the
opportunity to file a pro se supplemental brief but did not do so. See State v.
Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999). For the following
reasons, we affirm Moreno’s conviction and sentence.

                 FACTS AND PROCEDURAL HISTORY

¶2            “We view the facts and all reasonable inferences therefrom in
the light most favorable to sustaining the convictions.” State v. Powers, 200
Ariz. 123, 124, ¶ 2, 23 P.3d 668, 669 (App. 2001). This court has jurisdiction
under Article 6, Section 9, of the Arizona Constitution and Arizona Revised
Statutes (“A.R.S.”) sections 12-120.21(A)(1) (2003), 13-4031 and 13-4033
(2010).1

¶3             R.P. first met Moreno, her mother’s then-boyfriend, when
R.P.was seven years old. R.P. was at first apprehensive of Moreno as she
did not want anyone to replace her dad. After about a year, R.P. started to
like Moreno because he was nice to her and treated her as his daughter. The
first incident of sexual abuse by Moreno occurred when R.P. was 13 years
old. Moreno had R.P. sit on his lap and rubbed her vagina over her clothing.
Moreno later apologized to R.P. and stated that she was too young for him
to be doing that to her. This abuse stopped for a few days, then happened
twice more before it stopped for a longer period of time.

¶4           The sexual abuse resumed after the family moved to another
apartment. Moreno began touching R.P.’s breasts when she was washing
dishes and her mother was not present. This happened several times when
R.P. was between 14 and 15 years old. The next incident happened after
R.P.’s mother was in the hospital after giving birth to R.P.’s younger
brother. Moreno offered R.P. $20 to see her naked and then tried to take


1     We cite the current version of applicable statutes when no revisions
material to this decision have occurred since the events in question.


                                       2
                             STATE v. MORENO
                             Decision of the Court

her pants off after she said no. R.P. began crying and Moreno promised her
that such incidents would no longer occur. Then, when R.P. was 16 years
old, Moreno performed oral sex on her.

¶5            When Moreno again attempted to get R.P. to remove her
clothes, she confronted him, stating that she would tell her parents. In
response, Moreno threatened that he would do something to her family in
Mexico if she reported him. Moreno then took R.P. into a closet and forced
her to have vaginal intercourse with him. In the months to come, Moreno
continued to force oral sex on her. Moreno also forced anal sex on R.P.
while she was holding her baby brother.

¶6             After R.P. reported the abuse to the police, the police had her
place a recorded phone call to the defendant. When confronted about the
sexual abuse, Moreno apologized without explicitly admitting to the abuse,
stated that he would leave the house, and pleaded with R.P. to return home.

¶7             A jury found Moreno guilty of five counts of sexual conduct
with a minor and one count of child molestation. Moreno was sentenced to
a total of 26 years imprisonment, including four consecutive sentences of
1.5 years pursuant to the charges of sexual conduct with a minor and a
consecutive 20-year flat time sentence pursuant to the charge of child
molestation.

                                DISCUSSION

¶8            Having considered defense counsel’s brief and examined the
record for reversible error, see Leon, 104 Ariz. at 300, 451 P.2d at 881, we find
none. The evidence presented supports the convictions and the sentences
imposed fall within the range permitted by law. As far as the record
reveals, Moreno was represented by counsel at all stages of the proceedings,
and these proceedings were conducted in compliance with his
constitutional and statutory rights and the Arizona Rules of Criminal
Procedure.

¶9            Pursuant to State v. Shattuck, 140 Ariz. 582, 584–85, 684 P.2d
154, 156–57 (1984), counsel’s obligations in this appeal have ended. Counsel
need do no more than inform Moreno of the disposition of the appeal and
his future options, unless counsel’s review reveals an issue appropriate for
submission to the Arizona Supreme Court by petition for review. Moreno
has thirty days from the date of this decision in which to proceed, if he
desires, with a pro se motion for reconsideration or petition for review.



                                        3
                  STATE v. MORENO
                  Decision of the Court


                     CONCLUSION

¶10   The convictions and sentences are affirmed.




                        :ama




                               4